Citation Nr: 1100542	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  96-42 697	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
iritis (uveitis) and corneal scarring of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and D.H.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from December 1974 to 
April 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The case was most recently before the Board in March 2009.  At 
that time, the Board, in part, remanded the Veteran's claim for 
an initial evaluation in excess of 10 percent for iritis 
(uveitis) and corneal scarring of the left eye to the agency of 
original jurisdiction (AOJ) for additional development.

In May 2010, the Board received additional evidence in the form 
of a September 2009 VA eye examination work sheet.  In a 
September 2010 brief, the Veteran's representative waived review 
of the newly submitted evidence by the AOJ.  See 38 C.F.R. 
§ 20.1304(c) (2010).  Thus, the Board will consider such evidence 
in the adjudication of this appeal.

Previously, the Board referred to the AOJ a claim of service 
connection for a right wrist disability and a petition to reopen 
a claim of service connection for herpes simplex.  It does not 
appear that these issues have been addressed and they are again 
referred to the AOJ.


FINDING OF FACT

Since the award of service connection, the Veteran's iritis 
(uveitis) and corneal scarring of the left eye has been 
manifested by pain, swelling, redness, and photophobia; corrected 
visual acuity impairment, visual field loss, rest-requirements, 
or episodic incapacity has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
service-connected iritis (uveitis) and corneal scarring of the 
left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.3, 4.7, 4.75, 
4.84a, Diagnostic Code 6003 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000, during the pendency of the claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2010).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Veteran's claim pertaining to his left eye was filed prior to 
the enactment of the VCAA.  Additionally, the RO initially 
adjudicated the claim prior to the enactment of the VCAA.  
Although pre-adjudicatory VCAA notice was not possible for those 
claims, the United States Court of Appeals for Veterans Claims 
(Court) has held that, in cases such as this one, the veteran has 
the right to subsequent content-complying notice.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

The Board finds that all notification and development action has 
been accomplished in order to make a decision as to the claim for 
an initial evaluation in excess of 10 percent for iritis 
(uveitis) and corneal scarring of the left eye.  Through a 
January 2002 notice letter, the RO notified the Veteran and his 
representative of the information and evidence needed to 
substantiate the claim.  The Veteran was told that the evidence 
should show that his service-connected disability had worsened.  
By a March 2006 notice letter, the RO provided the Veteran with 
the general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A June 2008 notice letter informed him that the 
evidence must show an increase in severity of the disability.  
Although the complete notice was not provided until after the RO 
initially adjudicated the claim, the claim was properly re-
adjudicated in February 2010, which followed the notice letters.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the January 2002 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA would make reasonable efforts to aid the Veteran 
in obtaining the evidence necessary to support his claim, 
including relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Although the letter did not explicitly state that VA was 
responsible for obtaining evidence held by a Federal agency, the 
Veteran showed actual knowledge of this aspect of VCAA notice as 
he asked VA to obtain his VA treatment records on several 
occasions, which were ultimately obtained.  Additionally, the 
notice letter asked the Veteran to submit medical evidence or his 
own statements regarding his claimed disability.

In any event, once the Veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2010); Dingess, 19 Vet. App. at 490-91; 
see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  This 
is the case concerning the left eye disability as the Veteran was 
already granted service connection for the disability in May 
1996.  Consequently, a remand of the rating issue for further 
notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the claim on 
appeal.  The Veteran's service treatment and personnel records 
have been obtained and associated with the claims file.  Post-
service treatment records have been obtained from the VA Medical 
Centers (VAMCs) in Newington and West Haven, Connecticut, as well 
as Fayetteville, North Carolina.  More recent treatment records 
were obtained from the Newington VAMC pursuant to the Board's 
March 2009 remand instructions.  The Veteran identified several 
private facilities that potentially had relevant medical 
evidence.  Records were obtained from the State of Connecticut 
Department of Veterans' Affairs and the University of Connecticut 
Health Center.  Records from the Social Security Administration 
(SSA) were also requested and obtained.

The Veteran identified the Submarine Base Hospital in Groton, 
Connecticut.  A few records from that facility dated in 1995 have 
been associated with the claims file.  Pursuant to a July 2006 
remand by the Board, the Veteran was sent a letter informing him 
of the unavailability of additional records from that source.

Additionally, the Veteran has been provided multiple VA 
examinations in connection with his claim, the reports of which 
are of record.  Pursuant to the Board's March 2009 remand, the 
Veteran was afforded a VA eye examination in September 2009.  
These reports contain sufficient evidence by which to evaluate 
the Veteran's service-connected left eye disability in the 
context of the rating criteria.  Furthermore, the Veteran has had 
the opportunity to testify at a hearing before the RO on several 
occasions.  The transcripts of those hearings are of record.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II. Analysis

The Veteran asserts that his service-connected left eye 
disability has been more disabling than initially rated.  He 
contends that an initial rating in excess of 10 percent is 
warranted.

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question 
for consideration is the propriety of the initial evaluation 
assigned, consideration of the medical evidence since the 
effective date of the award of service connection and 
consideration of the appropriateness of a staged rating are 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's iritis (uveitis) and corneal scarring of the left 
eye has been evaluated as 10 percent disabling effective since 
the date of the award of service connection-May 1, 1995.  His 
disability has been evaluated under Diagnostic Code 6003 for 
iritis.  Under that diagnostic code, the disability of the eye is 
to be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  38 C.F.R. § 4.84a (Diagnostic 
Code 6003) (2008).  Uveitis and other similar diseases of the eye 
are evaluated in this manner.  See 38 C.F.R. § 4.84a (Diagnostic 
Codes 6000-6009).

(While the appeal was pending, the rating schedule for evaluating 
disabilities of the eyes was revised and amended.  See 73 Fed. 
Reg. 66543-54 (Nov. 10, 2008).  The effective date of the 
revisions is December 10, 2008, and the revised criteria apply to 
all applications for benefits received by VA on or after that 
date.  Because the Veteran's claim was received prior to December 
10, 2008, the revised criteria are not for application in his 
case.)

The Veteran's service records document that the Veteran 
experienced a corneal abrasion to the left eye in 1976 while 
participating in war games.  He underwent multiple surgeries of 
the eye during service.  In 1985, the Veteran developed recurrent 
iritis after surgery was performed.

The post-service evidence of record includes a June 1995 VA 
examination of the eyes.  In the left eye, the Veteran had 
uncorrected near vision of 20/40 and distant vision 20/30.  He 
had corrected left eye visual acuity of 20/25 both near and 
distant vision.  There were no visual field deficits.  The 
diagnoses included status-post left cataract extraction and left 
corneal scar.  A separate June 1995 VA eye clinic record 
indicates that the Veteran had a history of a traumatic cataract 
of the left eye when he was a child.

Medical records from the Fayetteville VAMC show treatment for the 
left eye in February 1996.  The Veteran reported that he was 
legally blind in the left eye.  He was assessed with loss of 
vision.  In March 1996, the Veteran reported that he had pain in 
his left eye and had a history of recurrent eye pain.  He had 
20/100 uncorrected visual acuity in the left eye.  The Veteran 
was assessed with iritis and he was prescribed eye drops.  Later 
in the month, the Veteran's iritis was considered to be 
resolving.

In April 1996, the Veteran underwent a VA general medical 
examination that included an examination of the eyes.  It was 
noted that the Veteran had a history of recurrent iritis.  His 
iris was clear but distorted.  There was a corneal scar on the 
left eye.  The Veteran had uncorrected visual acuity of 20/30 in 
the left eye.  The diagnoses affecting the left eye included 
corneal scar, distorted pupil, pseudophakia, and a history of 
iritis.

The Veteran was seen at the Fayetteville VAMC in June 1996 for 
burning and irritated eyes.  He felt like it was a mild flare of 
iritis.  The Veteran had 20/70 uncorrected visual acuity and he 
was assessed with beginning uveitis.  In July 1996, an eye clinic 
entry shows there was a scarred cornea of the left eye.  The 
Veteran had 20/100 uncorrected visual acuity in the left eye and 
20/40 corrected visual acuity.  In August 1996, the Veteran 
complained of problems with his eye.  The Veteran was diagnosed 
with iritis of the left eye and it was noted that he had a 
recurrent flare-up of the iritis.

In September 1996, the Veteran testified at a hearing before the 
RO in Winston-Salem.  The Veteran stated that he had problems 
with his left eye, including inflammation, burning, and 
photophobia.  He stated that he took medication for his left eye 
problems in the form of eye drops.  The Veteran was seen for a 
bothersome left eye in October 1996.  He was experiencing 
redness, pain, and a burning sensation.  The assessment was 
status-post iritis and nocturnal lid lag.  An eye clinic entry 
shows uncorrected visual acuity in the left eye of 20/40 with 
corrected acuity of 20/30.  A scar was seen on the left cornea.  
Although the Veteran had a history of recurrent iritis in the 
left eye, none was evident at that time.

In April 1997, a general nursing assessment indicated that the 
Veteran was legally blind in the left eye and that he had a 
history of chronic iritis.  An October 1997 eye clinic entry 
shows that the Veteran had 20/40 uncorrected visual acuity in the 
left eye.  In December 1997, the Veteran was seen in the eye 
clinic with a history of chronic, recurrent iritis of the left 
eye.  None was seen at that time and the Veteran's uncorrected 
visual acuity in the left eye was 20/40.

In April 1998, the Veteran was seen for a burning left eye at the 
State of Connecticut Department of Veterans' Affairs.  The 
Veteran reported that he was legally blind in the left eye and 
that he had a history of multiple surgeries.  The Veteran had 
uncorrected visual acuity in the left eye of 20/50 that was 
corrected to 20/25.  The impression was recurrent iritis and the 
Veteran was prescribed eye drops.  In May 1998, visual acuity in 
the left eye was 20/30 uncorrected and 20/20 corrected.  A 
corneal scar and a history of iritis were noted.  In June 1998, 
it was noted that the Veteran had controlled iritis of the left 
eye.  A July 1998 entry showed 20/40 corrected visual acuity in 
the left eye and iritis that was quiescent.

The Veteran sought treatment at the Newington VAMC in March 1998.  
An optometry progress note from March 1999 shows that he had a 
history of periodic iritis with flare-ups two to eight times per 
year.  For the left eye, distant vision was found to be 20/70 
uncorrected and 20/40 corrected.  Near vision was 20/40 
uncorrected.  The assessment was astigmatism and presbyopia, a 
history of recurrent iritis of the left eye, suspect glaucoma in 
the left eye, and corneal scarring in the left eye.

In April 1999, the Veteran underwent VA eye examination in 
connection with the claim.  The examiner noted a history of left 
eye iritis since 1976.  It was noted that the Veteran had a 
history of a left eye injury as a child when a thorn penetrated 
the eye.  He also had a history of an in-service abrasion injury 
to the left eye in 1976.  The Veteran reported having attacks of 
iritis for many years and that the most recent one was in August 
or September.  At the time of the examination, he was not using 
any eye medication.  On examination, corrected visual acuity was 
20/20 in the right eye and 20/30 in the left eye to 20/20 with 
pinhole.  There was no loss in the Veteran's visual field 
bilaterally.  An old central scar was found in the left eye and 
the iris in the left eye was eccentrically peaked.  The remainder 
of the examination was within normal limits.  The diagnosis was 
intermittent iritis without current symptoms.

The Veteran was seen at the West Haven emergency room in May 2000 
for a complaint of blurred vision.  He was sent to the eye clinic 
where the impression was blurred vision with probable refractive 
error.  An August 2001 optometry progress note from Newington 
indicates that the Veteran requested new glasses.  For the left 
eye, the Veteran had corrected distant visual acuity of 20/30 and 
corrected near visual acuity of 20/20.  He had a compound myopic 
astigmatism in the left eye with presbyopia.

The Veteran was also assessed with a history of recurrent iritis 
and being a glaucoma suspect in the left eye.  In December 2001, 
the Veteran complained of pain in the left eye.  His distant 
vision in the left eye was corrected to 20/40.  The assessment 
was recurrent iritis and he was prescribed eye drops.  In January 
2002, the Veteran reported that his left eye burns in the morning 
when he wakes up without the use of eye drops.  He stated that 
there was no deep pain, no greater photophobia, and no decrease 
in vision.  Corrected distant vision was 20/25 for the left eye.   
In August 2002, the Veteran had low-grade uveitis with 
inflammation.  His corrected distant visual acuity in the left 
eye was 20/25 and corrected near visual acuity was 20/25.  The 
Veteran was assessed with resolved anterior uveitis of the left 
eye.  During this time period, he received continuing treatment 
for iritis at the State of Connecticut Department of Veterans' 
Affairs.

In December 2002, the Veteran underwent additional VA eye 
examination.  This examination was the most recent compensation 
and pension examination that was conducted in connection with the 
claim prior to the Board's March 2009 remand.  The Veteran was 
examined by the Chief of Optometry at the Newington VAMC.  The 
examiner noted a history of anterior uveitis of the left eye 
following an injury with a tree branch in 1976 during military 
service.  The Veteran reported that his vision had gradually 
decreased, mostly with fine print.  Corrected distant visual 
acuity was 20/20 in the right eye and 20/30 in the left eye with 
pinhole to 20/25.  Corrected near visual acuity was 20/20 in the 
right eye and 20/30 in the left eye.  A clear, crescent-shaped 
scar was seen on the left cornea and there was pseudophakia of 
the left eye.  Notably, the Goldman perimeter test was normal 
bilaterally.  The examiner assessed the Veteran with a corneal 
scar in the left eye consistent with an injury from a tree 
branch, ocular hypertension of the left eye, antimetrope, 
pseudophakia of the left eye, questionable afferent pupil defect 
of the left eye, exotropia, and trace anterior uveitis of the 
left eye.

In May 2003, the RO received records from the Veteran's SSA 
disability claim.  SSA found the Veteran to be totally disabled 
as of May 1, 1995.  This was on account of PTSD, right knee and 
hip pain, left wrist pain, and a history of substance abuse.  SSA 
disability examinations in February 2001 noted the Veteran's 
history of iritis.  He was found to have moderate visual loss in 
the left eye.  A May 2001 functional capacity assessment found 
that there were no visual limitations seen.  It was noted that 
the Veteran had 20/25 vision bilaterally with corrective lenses.

Subsequent to the December 2002 VA examination, the Veteran 
continued to receive treatment for the left eye at the Newington 
VAMC.  In June 2003, he was seen for a follow-up for his 
recurrent uveitis.  He had a positive history of pain and 
photophobia.  The Veteran did not have symptoms of tearing, 
itching, burning, flashing, floaters, double vision, loss of 
vision, or headaches.  Corrected visual acuity in the left eye 
was 20/30 for distant vision and 20/40 for near vision.  The 
assessment was recurrent anterior uveitis of the left eye with a 
flare-up of symptoms.

At a December 2003 hearing before the RO, the Veteran testified 
that he had significant impairment of vision.  He stated that he 
experienced recurring episodes of pain, burning, redness, and 
other symptoms.

The Veteran was seen in the optometry clinic in June 2004.  He 
had not noticed any changes in vision since the last visit.  
Corrected visual acuity in the left eye was 20/30 for distant 
vision and 20/40 for near vision.  It was noted that the Veteran 
began treatment for diabetes mellitus in the past six months but 
he did not have diabetic retinopathy.  In October 2004, the 
Veteran was assessed with suspected glaucoma secondary to 
asymmetric intraocular pressure and dry eye.  Visual acuity at a 
distance was 20/50 in the left eye but it was not stated whether 
this was uncorrected or corrected.  A February 2005 optometry 
progress note reflects that the Veteran's corrected visual acuity 
in the left eye was 20/40 for distant vision and 20/20 for near 
vision.  There were no glaucomatous defects on visual field 
testing but there was asymmetric intraocular pressure.

In March 2005, it was noted that a recent episode of anterior 
uveitis began in February 2005.  There was no photophobia, pain, 
redness, or irritation.  Corrected distant vision was 20/30.  
Among the assessments was chronic uveitis that was essentially 
resolved.  The Veteran was to continue taking steroid eye drops.  
In November 2005, the Veteran testified at another hearing before 
the RO but the testimony did not pertain to this claim.

The Veteran was seen for an annual examination in the Newington 
eye clinic in March 2007.  He presented with a history of an 
injury to the left eye when he was twelve years old, uveitis, and 
flashes or floaters.  There was no history of glaucoma, eye pain, 
double vision, or headaches.  The Veteran's visual acuity in the 
left at a distance was corrected to 20/25 and near vision was 
corrected to 20/30.   A scar was found on the inferior central 
cornea of the left eye.  The Veteran was diagnosed with diabetes 
mellitus without retinopathy, longstanding, but stable asymmetric 
intraocular pressure, and compound myopic astigmatism with 
presbyopia bilaterally.  In October 2007, the Veteran was seen 
for dry eyes and intermittent blur while watching television.  
Distant visual acuity in the left eye was 20/20.

Pursuant to the Board's March 2009 remand, the Veteran underwent 
additional VA eye examination in September 2009.  In the initial 
report by the VA optometrist, the examiner indicated that the 
claims file was unavailable for review.  In an October 2009 
addendum, the examiner stated that the claims file was reviewed 
and that the assessment was unchanged.  The examiner noted that 
the Veteran had an ocular history of recurrent uveitis of the 
left eye for 20 years with the last occurrence in February 2005.  
The uveitis was secondary to trauma to the left eye that occurred 
when the Veteran's left eye was hit with a stick when he was 
twelve years old and when he was in a motor vehicle accident 
during military service.  There was also a history of cataract 
extraction and posterior chamber intraocular lens surgery on the 
left eye as well as multiple strabismus surgery on both eyes.  
The history was negative for flashes, headaches, or diplopia.  At 
the examination, the Veteran reported left eye pain as 5/10 
occurring all the time and especially in the morning and at 
night.  The pain was characterized as a burning sensation.  He 
stated that the pain was somewhat relived by eye drops.  There 
was also mild light sensitivity in the left eye compared to the 
right eye.

In regards to vision, the Veteran had uncorrected distant visual 
acuity of 20/20 in the right eye and 20/60 in the left eye.  
Corrected distant visual acuity was 20/20 in the right eye and 
20/25 in the left eye.  The Veteran had uncorrected near visual 
acuity of 20/40 in the right eye and 20/40 in the left eye.  
Corrected near visual acuity was 20/20 in the right eye and 20/30 
in the left eye.  

The examiner diagnosed the Veteran with recurrent iritis of the 
left eye secondary to trauma, bilateral dry eye, and diabetes 
mellitus without retinopathy.  The Veteran had no signs of 
inflammation at the examination.  According to the examiner, the 
current symptoms of burning and pain were more consistent with 
dye eye than iritis.  Additionally, the examiner stated that the 
symptoms do not necessitate rest or result in incapacity.  The 
examiner noted that the Veteran's visual acuity was slightly 
reduced in the left eye.  This was on account of the corneal scar 
but, according to the examiner, the scar was likely from trauma 
as a child as opposed to the trauma that occurred during military 
service.  The examiner also found that the Veteran's visual field 
was unaffected.  It was again noted that the burning in the eye 
was likely secondary to dry eye and that eye drops should be 
used.  Although the Veteran did not have retinopathy, he had 
ocular risk factors for the disease.  In the October 2009 
addendum, the examiner reiterated the findings after reviewing 
the evidence in the claims file.

In consideration of the evidence of record, the currently 
assigned 10 percent rating for the Veteran's service-connected 
left eye disability is appropriate in view of the minimum rating 
of 10 percent during active pathology.  See 38 C.F.R. § 4.84a 
(Diagnostic Code 6003) (2008).  Although the evidence shows that 
there have been some instances during the rating period when the 
Veteran's iritis or uveitis has resolved, there have been 
consistent and regular flare-ups of symptomatology.  
Particularly, the Veteran has experienced pain, swelling, 
redness, and photophobia on account of the left eye disability.  
While the September 2009 VA examiner attributed the burning pain 
to non-service-connected dry eye, other medical professionals 
have attributed the Veteran's complaints to iritis and uveitis.  
Thus, there is a supportive evidence for a 10 percent rating for 
active pathology.

A higher rating for impaired vision acuity is not warranted 
because the Veteran's corrected vision in the left eye has 
generally been better than 20/40 throughout the rating period.  
Although the Veteran's uncorrected vision has been shown to be 
impaired, the best corrected distance vision forms the basis for 
evaluating visual acuity.  See 38 C.F.R. § 4.75 (2008).  The 
Veteran is not service connected for a disability of the right 
eye.  Thus, it would be necessary for his corrected visual acuity 
in the left eye to be 20/50 or worse for a compensable rating to 
be warranted for impaired visual acuity.  See 38 C.F.R. § 4.84a 
(Diagnostic Code 6079) (2008).  Even if the Veteran's right eye 
was service connected, he has generally exhibited normal 
corrected visual acuity in the right eye.  

(The Board notes that a non-service-connected disability of the 
eye may be treated as a service-connected disability if 
impairment of vision in each eye is rated at a visual acuity of 
20/200 or less, or the peripheral field of vision for each eye is 
20 degrees or less.  See 38 C.F.R. § 3.383(a)(1) (2010).  Given 
that this level of impairment has not been shown, the Veteran's 
right eye is not treated as if it is service connected.)

Additionally, there was no compensable level of visual field loss 
during the rating period.  The June 1995, April 1999, and 
September 2009 VA examiners each noted that there was no loss of 
the visual field.  The VA treatment records were also negative 
for this type of impairment.  Moreover, the September 2009 VA 
examiner specifically commented that the Veteran symptoms did not 
necessitate rest or result in incapacity.  Without sufficient 
evidence that the Veteran's service-connected left eye disability 
has resulted in a level of impairment beyond merely an active 
pathology, such as worse corrected visual acuity, the criteria 
for a rating in excess of 10 percent are not met.  Thus, an 
initial evaluation in excess of 10 percent for iritis (uveitis) 
and corneal scarring of the left eye is not warranted at any 
point since the award of service connection.

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's iritis (uveitis) and corneal 
scarring of the left eye has reflected so exceptional or unusual 
a disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  The symptoms of his disability have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral for 
a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for an 
initial rating in excess of 10 percent for iritis (uveitis) and 
corneal scarring of the left eye must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim for a higher 
initial rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for iritis 
(uveitis) and corneal scarring of the left eye is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


